IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                March 28, 2008
                                No. 06-11369
                              Summary Calendar             Charles R. Fulbruge III
                                                                   Clerk

WILLIS DOUGLAS ROBINSON

                                          Plaintiff-Appellant

v.

JANIE COCKRELL; DIRECTOR OF CSC; DICKENS COUNTY; JOHN DOES,
Dolph Briscoe Unit

                                          Defendants-Appellees


                 Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 5:04-CV-130


Before HIGGINBOTHAM, DAVIS, and GARZA, Circuit Judges.
PER CURIAM:*
      Willis Douglas Robinson, Texas prisoner # 1012600, appeals from the
district court’s dismissal of his 42 U.S.C. § 1983 complaint. In his appeal, he
argues the merits of his Eighth Amendment claim that he has suffered health
problems as a result of his exposure to secondhand, or environmental, tobacco
smoke.     He also argues that, contrary to the district court’s findings, he
exhausted his administrative remedies.      However, Robinson has failed to


      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 06-11369

address the district court’s other bases for dismissal: mootness, statute of
limitations, and failure to name defendants who are liable under § 1983. Thus,
even if he did exhaust his administrative remedies, he has not shown that he
could overcome the other hurdles underlying the district court’s dismissal of his
suit. Failure to identify such an error in the district court’s analysis is the same
as if the appellant had not appealed the judgment. Brinkmann v. Dallas County
Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987); see id. (“We will not
raise and discuss legal issues that [the appellant] has failed to assert.”); see also
Grant v. Culler, 59 F.3d 523, 524 (5th Cir. 1995) (“Although we liberally construe
briefs of pro se litigants and apply less stringent standards to parties proceeding
pro se than to parties represented by counsel, pro se parties must still brief the
issues and reasonably comply with the standards of Rule 28.”). The district
court’s dismissal of Robinson’s § 1983 suit is therefore AFFIRMED.




                                         2